COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00211-CR


Earnest Ross                               §   From the 158th District Court

                                           §   of Denton County (F-2008-1959-B)

v.                                         §   June 11, 2015

                                           §   Opinion by Justice Dixon W. Holman

The State of Texas                         §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment on punishment. It is ordered that

the judgment of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dixon W. Holman
                                         Justice Dixon W. Holman